| iBARRY, Judge.
Defendant was convicted of unauthorized entry into an inhabited dwelling (La. R.S. 14:62.3) and sentenced to three years at hard labor. He pled guilty to a multiple bill of information and was resentenced to three years at hard labor. He requests a review of the record for errors patent.

Facts

Officer Mark Hall testified that he responded to a call from Patricia Johnson, who reported a burglary at her residence. Ms. Johnson testified that she returned home from shopping at about 8:00 p.m., took her purchases inside, and realized that someone was in her house. The den light, which she had turned off before shopping, was on. She saw the defendant in her den and recognized him as her neighbor. The defendant ran through the back door and jumped over the fence. She said her back door had been kicked in and her stereo, VCR, and jewelry were missing. She did not give the defendant permission to enter the house.
Charlie Casey, the defendant’s uncle, testified that he lives with his mother, two brothers and the defendant. Charlie Casey said that on the day of the offensej^he and Daryl returned home from working at about 5:30 p.m. Daryl left and returned with a friend at about 8:00 p.m. Shortly after that, Charlie Casey learned of the incident. Police arrived and arrested the defendant.
Margie Robinson, the defendant’s mother, testified that she was present when Charlie Casey and the defendant returned from work at about 5:30 p.m. She said the defendant was still in the house when she left at about 7:30. She went home, then returned and saw her son arrested.
Counsel filed a brief requesting a review for eiTors patent. Counsel complied with the procedures outlined by Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), as interpreted by this Court in State v. Benjamin, 573 So.2d 528 (La.App. 4th Cir.1990). Counsel’s detailed review of the procedural history and facts indicates a thorough review of the record. Counsel moved to withdraw because, after a conscientious review of the record, he believes that there is no non-frivolous issue for appeal. Counsel reviewed all available transcripts and found no trial court ruling which arguably supports the appeal. A copy of the brief was forwarded to the defendant and this Court informed him that he had the right to file a brief on his own behalf. He has not done so.
As per State v. Benjamin, supra, this Court has performed an independent, thorough review of the pleadings, minute entries, bill of information and transcripts in the appeal record. The defendant was properly charged with a violation of La. R.S. 14:62.3, and the bill was signed by an assistant district attorney. The defendant was present and represented by counsel at arraignment, all motion hearings, jury selection, trial and sentencing. The State proved every essential element of unauthorized entry into an inhabited dwelling beyond a reasonable doubt. The sentence is legal. Our independent review reveals nojgnon-frivolous issue and no trial court ruling which arguably supports the appeal. Accordingly, the defendant’s conviction and sentence are affirmed. Appellate counsel’s motion to withdraw is granted.

*261
CONVICTION AND SENTENCE AFFIRMED; MOTION TO WITHDRAW GRANTED.